DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to as there are two claims with the same number (two claim 13s).  Correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “crowned surface” of the control roller (claims 3 and 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 both include “an angle of wrap greater than 20 degrees.”  This language is unclear because the angle will change as more of the belt is wound onto the drum.  It is not clear if the angle is intended to be at least 20 degrees at all times or only under certain conditions.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0010307 to Gunji.
Regarding claims 1 and 11 Gunji discloses a lifting device for a lifting carriage comprising: a drive mechanism comprising a motor drive (24); a winding drum (23a, 23b) driven by the motor drive; and a belt (21a, 21b) which is unwound from and wound onto the winding drum and serves to lift and lower the lifting carriage (10) along a mast (40); wherein a control roller (23a1, 23b1) for targeted unwinding or winding layering of the belt on the winding drum is arranged between the winding drum and the lifting carriage (para 0034).

As such it would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have included an angle of wrap greater than 20 degrees of the belt, because doing so is the natural result of placing the control roller as taught by Gunji to perform its function over a wide range of winding diameters.  Additionally, it is noted that nothing in Applicants’ disclosure suggest that 20 degrees is a critical value.
Regarding claims 2 and 11 Gunji discloses the control roller is arranged on the mast below or above relative to the winding drum (see figure 1 and para 0034).
Regarding claims 3 and 12 Gunji discloses the control roller has a crowned surface.  The roller is round and thus has crowned surface.  It is noted that the claim does not require the roller to have a varying diameter over its longitudinal length but merely have a crowned surface in some way.
Regarding claims 4 and 13 Gunji discloses at least one bracket (34a, 34b) is arranged on the mast between the control roller and the lifting carriage or pulley at the mast head, in which the belt runs in a guided manner.  Belt is connected at 34a and 34b, “bracket” is not defined by the disclosure and does not require a roller or other particular elements as currently claimed.

As such it would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have included brackets are arranged at least every 5 meters along the mast, because changing the size is within the level of ordinary skill in the art and any instance having a height of less than 5 meters would read on the claims.
Regarding claims 6-8 and 14-16 Gunji discloses a direct link between the belt and carriage and thus does not disclose the belt runs via a plurality of deflectors between the control roller and the lifting carriage, the deflectors are fastened both to the mast head or mast cross beam and to the lifting carriage and fixed points or connection points of the belt are arranged on the lifting carriage or on the mast head or on the head cross beam depending upon the transmission ratio.
That said routing via deflector rollers and using multiple supporting strand to create a different transmission ratio are well known in cable and belt driven arrangements.
As such it would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have included the belt runs via a plurality of deflectors between the control roller and the lifting carriage, the deflectors are fastened both to the mast head or mast cross beam and to the lifting carriage and fixed points or connection points of the belt are arranged on the lifting carriage or on the mast head or on the head cross beam depending upon the transmission ratio because doing so merely entails using well known techniques to provide transmission ratios via different configurations of rollers and strands.
Regarding claims 9 and 11 Gunji discloses the belt is a flat belt (21a and 21b).
Regarding claim 10 see Gunji figure 1 and discussion above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/Primary Examiner, Art Unit 3619